Exhibit 10.12

Summary of Compensation Payable to Named Executive Officers

Base Salary. The Compensation and Leadership Development Committee (the
“Committee”) of the Board of Directors of Yahoo! Inc. (“Yahoo!”) has previously
approved the base salaries of Yahoo!’s principal executive officer, principal
financial officer, and the other persons named in the Summary Compensation Table
of Yahoo!’s Proxy Statement filed with the Securities and Exchange Commission on
April 29, 2011 who are currently employed as executive officers by Yahoo!
(together, the “Named Executive Officers”). The following table shows the
current annual base salary for each of the Named Executive Officers, which
became effective on April 1, 2011 (with the exception of the base salary for
Mr. Morse, which became effective on September 15, 2011):

 

Name and Principal Position

   Annual
Base
Salary ($)  

Timothy R. Morse
Executive Vice President, Chief Financial Officer and Interim Chief Executive
Officer

     750,000   

Blake Irving
Executive Vice President and Chief Product Officer

     755,000   

Ross Levinsohn
Executive Vice President, Americas

     700,000   

Michael J. Callahan
Executive Vice President, General Counsel and Secretary

     500,000   

Bonus. In addition to receiving a base salary, Yahoo!’s Named Executive Officers
are also eligible to receive an annual bonus.

Annual bonuses for the Named Executive Officers will be determined under
Yahoo!’s Executive Incentive Plan. The Named Executive Officers’ respective
target annual bonus opportunities (expressed as a percentage of annual base
salary) under the Executive Incentive Plan are currently as follows: Mr. Morse –
120%, Mr. Irving – 120%, Mr. Levinsohn – 120%, and Mr. Callahan – 90%. The
Committee also has the ability to award discretionary bonuses from time to time
in circumstances the Committee determines to be appropriate.

Long-Term Incentives. The Named Executive Officers are also eligible to receive
equity-based incentives and other awards from time to time at the discretion of
the Committee. Equity-based incentives granted by Yahoo! to the Named Executive
Officers are reported on Form 4 filings with the Securities and Exchange
Commission.